Per Curiam.
No exceptions were taken by appel-lant to the findings of fact made by the court in this case, and the only question presented upon this appeal is as to whether the decree rendered by the court was antagonistic to the facts found, and to determine this it is necessary to examine only one of said findings. The court found that at the time the chattel mortgage *624upon which the plaintiff’s cause of action is based was executed, the plaintiff was not present and did not assent to or accept such mortgage, and that it was never delivered to her before the levies of the executions issued upon the judgments obtained by certain of the defendants. This being so, the plaintiff was not entitled to priority; and there being no exception to said finding, we cannot look into the evidence to see whether the same was warranted thereby.
Affirmed.